Powell, J.
In order to convict a minor between the ages of sixteen and twenty-one years, of- the offense of vagrancy, under the act of August 7, 1903 (Georgia Laws 1903, p. 46), the State must allege and prove, in* addition to the usual allegations, that the minor’s parents were un-. able to support him, and that he was not in attendance upon an educational institution. Jacobs v. State, 1 Ga. App. 519 (57 S. E. 1063); Turner v. State, 2 Ga. App. 386 (58 S. E. 492) ; Collins v. State, 125 Ga. 15 (53 S. E. 809); Braswell v. State, 119 Ga. 72 (45 S. E. 963).

Judgment reversed.